Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bourgeois, J.), rendered June 18, 1984, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal *851possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was one of three men arrested in a so-called "buy and bust” operation which netted a quantity of cocaine. The defendant’s principal claim is that his arrest was unsupported by probable cause. The existence of probable cause depends upon whether it appeared more probable than not that a crime had been committed and that the defendant was one of the perpetrators (see, People v Lane, 102 AD2d 829). After he purchased the cocaine, the undercover officer radioed his backup team a description of the three alleged perpetrators who were immediately arrested. The testimony of the arresting officer as to the description he received of the defendant is nearly identical to the description that the undercover officer testified he transmitted, although not quite as detailed. We conclude that the description of the defendant that the arresting officer received combined with the testimony concerning the small number of men on the street (5 to 7) at the time of the transmission and the arrest, the undercover officer’s testimony that he handed the "buy money” to the defendant and his testimony that — equipped with a radio —he observed the backup team arrest the three men he identified more than established that criminal activity was afoot and that the defendant was one of the perpetrators.
The defendant’s remaining contentions have been considered and have been found to be either unpreserved for appellate review (see, People v George, 108 AD2d 870; People v Jalah, 107 AD2d 762) or without merit (see, People v Washington, 111 AD2d 418; People v Walker, 104 AD2d 573; People v Suitte, 90 AD2d 80; People v Garafolo, 44 AD2d 86). Lawrence, J. P., Kunzeman, Sullivan and Balletta, JJ., concur.